Title: From George Washington to Henry Laurens, 21 November 1778
From: Washington, George
To: Laurens, Henry


  
    Sir.
    Head Quarters Fredericksburg [N.Y.] 21st Novmr 1778.
  
I had the honor of your Excellency’s two favors of the 14th & 15 Inst. with their several inclosures.
The consideration of Doctor Conolly’s case, with the resolution of Congress, I have transmitted to Sir Henry Clinton.
In my letter of the 16th I communicated to your Excellency the attempt on Fort Alden, by the savages. I have since received the inclosed dispatches confirming that disagreeable account. I also informed Congress at the same time with the steps which were taken for the security of the frontier of Pennsylvania—New Jersey—and the Western part of New-york—and that the two remaining regiments of General Clintons Brigade were ordered to Albany.
  I have to regret that the condition of affairs is such, as does not admit of a compliance with repeated detachments from this army. However that every thing possible might be done under our present circumstances, General Hand was further instructed, on the 16th instant, to confer with General Schuyler at Albany, and with those persons, in that part of the Country, who could in any manner assist in forming his judgement on the best measures to be persued, with the troops which were employed in the several quarters. And yesterday I changed his command to that of the Minisinks, and forwarded him an extract from Colonel Hartleys letter of the 9th that he might accommodate his dispositions to recent events. I have only to add on this subject, that, the 20th Brigr General Clinton set out to take the 
    
    
    
    command at Albany, with directions to consult with Genl Hand, and to form with him, such combined arrangements, as may appear most consistent with their united strength. I am sir with great respect Your Excellency’s Most hble servt
  
    Go: Washington
  
  
P.S. As the troops of Convention are approaching the North River—I am throwing over a part of the army, in order to form a line of posts paralel to their march, for the greater security of the several passes leading to the River.
  
